DETAILED ACTION
Claims 1-3, 5, 6, 11-13, 15, 17, 21, 23-27, and 29-45 are considered for examination. Claims 1, 5, 6, 7, 11, 15, 17, 21, 23-27 are amended. Claims 29-45 are new. Claims 4, 7-10, 14, 16, 18-20, 22, and 28 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 as been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive in full.
Informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by the Examiner. Additionally, minor informalities have arisen upon amendment and are included herein.
In response to applicant's arguments under 35 U.S.C. §103 on page 12-17 that the amended limitation of requiring confirmation that a shot has been made when at least one predefined criterion is satisfied and subsequently confirmed is not taught in the prior art of record, The Office finds this argument persuasive in part. Upon review, Lidor et al. at ¶ [0044], [0065]-[0066] also appears to disclose a time adjustment confirmation system. Therein, after an event is detected, a human retroactively identifies that a game event that has just occurred and the controller adjusts the game clock accordingly. This disclosure, coupled with the disclosure in [0063] and claim 24, wherein a game event may be that a player has scored a goal (basket), appears to teach and/or suggest the amended claimed limitation. An 
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Priority







The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Applicant’s claim for the benefit of a prior-filed non-provisional application 15/684,413 filed 8/23/2017, and provisional applications 62/378,548 filed 8/23/2016, and 62/800,005 filed 2/1/2019 is acknowledged, however written description support for the processor generating a signal for controlling operation of the clock in response to a determine that the shot is made and subsequent confirmation in claims 1, 6, 11, and 21 is provided only in the currently filed application and thus the presented claims and dependents thereof do not receive the benefit of the priority filing date. Co-pending applications must provide written description support for the claimed invention under 35 U.S.C. 112(a) (e.g., must provide support to show both possession and enablement of the claimed subject matter such as an algorithm, process, flowchart, or the like for controlling the operation of the clock based on the determination that the basketball has passed through the hoop) in order for the earlier priority date to be recognized for the claims noted above. 
Claim Objections
Claims 26, 29 and dependents thereof are objected to because of the following informalities:  
Claim 26 
Claim 29 recites “…is based a user input”, which should read “…is based on .  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17, 30, 38, 40, and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the system of claim 16” wherein claim 16 is canceled. Accordingly, the Examiner is unable to determine the meets and bounds of the claim. For the purposes of examination, it is interpreted that the claim depends from claim 11 to promote compact prosecution, although the claim is technically not treated on the merits.
Claim 30, 38, and 40 recite “wherein the confirmation is based on the evaluation of the sensor data by the at last one processor for a portion of the shot subsequent to the predefined interaction” (w.r.t claim 40). It is currently unclear if the confirmation is based on (1) evaluation of the sensor data for a portion of the shot which occurs after the predefined interaction or (2) if only the processing of the sensor data occurs after the predefined interaction. Accordingly the examiner is unable to determined the meets and bounds of the claim. For the purposes of examination, interpretation (2) is taken. Correction is required.
All rejections made below are made as best understood in light of the rejections under §112 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 3, 5, 6, 21, 23, 25, 29, 31, 33, 34, 37, 41, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Lidor et al. (US Pub. 2012/0099405 A1) in view of Lee et al. (US Pub. 2014/0087796 A1).
In re Claim 1, Lidor et al. discloses a system for controlling a clock at a basketball game (at least at ¶ [0003]-[0027], and Figures 1-3, and 5-7, wherein Lidor discloses a semi-automated system for controlling a game clock at a basketball game. Wherein the system shown in Figure 1, includes sensors within the ball and hoop (19) which detect if game actions have occurred such as a shot scoring, going out of bounds, etc. in [0044], and adjust/stop/start the clock (14) accordingly. See further ¶ [0056]-[0060], [0063]-[0065], etc.), comprising: 
at least one sensor configured to capture [motion] of a basketball during a shot of the basketball toward a goal (at least at Figure 3 and sensors (45a-c) described in ¶ [0058]-[0060], wherein the motion sensors detect movement of the basketball during a shot); and 
at least one processor to analyze the captured [motion] from the at least one sensor to determine a plurality of locations of the basketball during the shot, the at least one processor configured  to determine a trajectory of the basketball during the shot, the at least one processor further configured to make a determination when the shot is made based upon (1) the determined trajectory and (2) when the shot satisfies at least one predefined criterion (at least at ¶ [0056]-[0059], wherein once all three sensors (45a-c) are triggered in order, it is determined that a basket has occurred based upon the determined trajectory and the predefined criterion being met), the at least one processor further configured to make a confirmation whether the [action was made] subsequent to the determination and to automatically generate a signal for controlling operation of the clock based on the determination and the confirmation (at least at [0044] and [0065]-[0066] wherein once the system detects a game event, such as a goal being scored in [0064], the user must input into the system which game event just occurred and based upon such determination and user confirmation the game clock is automatically adjusted as appropriate).
Lidor et al. is arguably silent on explicitly detailing the example wherein the received action is a made shot that was not primed by the timekeeper. However, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lidor et al. for the received action to be a made shot that was not primed by the timekeeper and for the system to adjust the clock to stop at the time when the shot was made based on a timekeeper’s retroactive indication, as taught by Lidor et al., for the purpose of enabling a timekeeper to confirm whether readings made by the device when a basket is determined to be scored are accurate for the benefit of increasing the veracity of the system for a crucial game event and altering the game time accordingly if a timekeeper fails to prime the machine.  
Lidor et al. is silent on the motion sensors capturing images of the basketball during the shot, however Lee et al. teaches: [a basketball tracking system for determining if a shot is made, comprising] at least one sensor configured to capture images of a basketball during a shot of the basketball toward a goal (at least at camera (113) which takes pictures as the ball passes by the hoop to determine if a shot 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lidor et al. to have the motion sensors be image cameras, as taught by Lee et al., for the purpose of increasing the accuracy of the ball detection mechanisms based on ball image properties instead of purely motion, for the benefit of reducing the likelihood that the system incorrectly registers non-basketball objects as scoring a basket when they set off all triggers sequentially and for the ability to discern additional information about the basketball such as graphical patterns etc., for the awarding of bonus points during a shootout or the like. See also MPEP §2143(I)(B) as the substitution of the motion sensors for a camera image capturing type senor would have led to the predictable results of refining the motion detecting process to improve goal detection accuracy.
In re Claim 2, the previous combination of Lidor et al. and Lee et al. as applied to claim 1 discloses the claimed invention as shown above. Lidor et al. further discloses: wherein the at least one processor is configured to transmit the signal to the clock for controlling a time indicated by the clock (at least at Figure 1 and ¶ [0044], [0063]-[0066], wherein upon receipt of the made shot and confirmation that the event that just occurred was a made shot by a timekeeper, the system automatically adjusts the time displayed on game clock to the time when the shot was determined to be made. Other examples throughout).
In re Claim 3, the previous combination of Lidor et al. and Lee et al. as applied to claim 2 discloses the claimed invention as shown above. Lidor et al. further discloses: wherein the signal is for stopping the clock at a time corresponding to when the shot is determined to be made by the at least one processor (at least at Figure 1 and ¶ [0044], [0063]-[0066], wherein upon receipt of the made shot and confirmation that the event that just occurred was a made shot by a timekeeper, the system automatically adjusts the time displayed on game clock to the time when the shot was determined to be made. Other examples throughout).
In re Claim 5, the previous combination of Lidor et al. and Lee et al. as applied to claim 2 discloses the claimed invention as shown above. Lidor et al. further discloses: wherein the at least one processor is configured to adjust a time indicated by the clock based on the confirmation (at least at Figure 1 and ¶ [0044], [0063]-[0065], particularly [0065], wherein if a user does not specify what event is about to occur and a detected event occurs, the user must retroactively indicate the type of event that occurred for the system to adjust the clock based on the type of the event and when the action occurred. For example, when a made shot is detected as an event without a timekeeper indicating that a shot is about to take place, the timekeeper must retroactively indicate that a shot was made and thereafter the time will be adjusted accordingly). 
In re Claim 6, Lidor et al. discloses: a system for use at a basketball game (at least at ¶ [0003]-[0027], and Figures 1-3, and 5-7, wherein Lidor discloses a semi-automated system for controlling a game clock at a basketball game. Wherein the system shown in Figure 1, includes sensors within the ball and hoop (19) which detect if game actions have occurred such as a shot scoring, going out of bounds, etc. in [0044], and adjust/stop/start the clock (14) accordingly. See further ¶ [0056]-[0060], [0063]-[0065], etc.), comprising: 
a clock  (at least at the game clock mentioned throughout as in [0044] and Figure 1);
at least one sensor configured to capture [motion] of a basketball during a shot of the basketball toward a goal (at least at Figure 3 and sensors (45a-c) described in ¶ [0058]-[0060], wherein the motion sensors detect movement of the basketball during a shot at a goal); and 
at least one processor configured to receive the [motion] captured by the at least one sensor and determine based on the captured [motion] when a predefined interaction between the basketball and the basketball hoop occurs, the at least one processor further configured to determine when the basketball shot is made upon occurrence of the predefined interaction and to confirm whether the basketball shot is made subsequent to the occurrence of the predefined interaction (at least at ¶ [0056]-[0059], wherein the system tracks the path of travel of the basketball using sensors (45a-c) to determine whether the basketball travels through the basketball hoop and the areas covered by the respective sensors through sequential trigging of the sensors) wherein the at least one processor is configured to provide a control signal to the time clock to adjust the clock based on confirmation that the basketball shot is made subsequent to the occurrence of the predefined interaction (at least at ¶ [0056]-[0059], wherein once all three sensors (45a-c) are triggered in order, it is determined that a basket has occurred based upon the 
Lidor et al. is arguably silent on explicitly detailing the example wherein the received action is a made shot that was not primed by the timekeeper. However, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lidor et al. for the received action to be a made shot that was not primed by the timekeeper and for the system to adjust the clock to stop at the time when the shot was made based on a timekeeper’s retroactive indication, as taught by Lidor et al., for the purpose of enabling a timekeeper to confirm whether readings made by the device when a basket is determined to be scored are accurate for the benefit of increasing the veracity of the system for a crucial game event and altering the game time accordingly if a timekeeper fails to prime the machine.
Lidor et al. is silent on the motion sensors capturing images of the basketball during the shot, however Lee et al. teaches: [a basketball tracking system for determining if a shot is made, comprising] at least one sensor configured to capture images of a basketball during a shot of the basketball toward a goal (at least at camera (113) which takes pictures as the ball passes by the hoop to determine if a shot has been made as in ¶ [0057], [0059], [0067] in Figures 2 and 8 etc., wherein the camera detects the color, pattern, and information related to the cover of the ball when it enters the camera frame).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lidor et al. to have the motion sensors be image cameras, as taught by Lee et al., for the purpose of increasing the accuracy of the ball detection mechanisms based on ball image properties instead of purely motion, for the benefit of reducing the likelihood that the system incorrectly registers non-basketball objects as scoring a basket when they set off all triggers sequentially and for the ability to discern additional information about the basketball such as graphical patterns etc., for the awarding of bonus points during a shootout or the like. See also MPEP §2143(I)(B) as the substitution of the motion sensors for a camera image capturing type 
In re Claim 21, Lidor et al. discloses: a method to control a clock at a basketball game (at least at ¶ [0003]-[0027], and Figures 1-3, and 5-7, wherein Lidor discloses a semi-automated system for controlling a game clock at a basketball game. Wherein the system shown in Figure 1, includes sensors within the ball and hoop (19) which detect if game actions have occurred such as a shot scoring, going out of bounds, etc. in [0044], and adjust/stop/start the clock (14) accordingly. See further ¶ [0056]-[0060], [0063]-[0065], etc.), comprising: 
capturing a plurality of [motions] of a shot of a basketball at a basketball hoop by a plurality during a basketball game with at least one sensor; providing the plurality of captured [motions] associated with the shot to at least one processor (at least at Figure 3 and sensors (45a-c) described in ¶ [0058]-[0060], wherein the motion sensors detect movement of the basketball during a shot at a goal); and 
evaluating, by the at least one processor, the plurality of captured [motions] to determine when the basketball has a predefined interaction with the basketball hoop (at least at ¶ [0056]-[0059], wherein the system tracks the path of travel of the basketball using sensors (45a-c) to determine whether the basketball travels through the basketball hoop and the areas covered by the respective sensors through sequential trigging of the sensors) determining that an event for stopping or resetting the clock occurs in response to the predefined interaction; confirming whether the event has occurred subsequent to the determining; controlling operation of the clock based on the confirming and the determining (at least at ¶ [0056]-[0059], wherein once all three sensors (45a-c) are triggered in order, it is determined that a basket has occurred based upon the determined trajectory and the predefined criterion being met. At least at [0044] and [0065]-[0066] wherein once the system detects a game event, such as a goal being scored in [0064], the user must input into the system which game event just occurred and based upon such determination and user confirmation the game clock is automatically adjusted as appropriate).
Lidor et al. is arguably silent on explicitly detailing the example wherein the received action is a made shot that was not primed by the timekeeper. However, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lidor et al. for the received action to be a made shot that was not primed by the Lidor et al., for the purpose of enabling a timekeeper to confirm whether readings made by the device when a basket is determined to be scored are accurate for the benefit of increasing the veracity of the system for a crucial game event and altering the game time accordingly if a timekeeper fails to prime the machine.  
Lidor et al. is silent on the motion sensors capturing images of the basketball during the shot, however Lee et al. teaches: [a basketball tracking system for determining if a shot is made, comprising] at least one sensor configured to capture images of a basketball during a shot of the basketball toward a goal (at least at camera (113) which takes pictures as the ball passes by the hoop to determine if a shot has been made as in ¶ [0057], [0059], [0067] in Figures 2 and 8 etc., wherein the camera detects the color, pattern, and information related to the cover of the ball when it enters the camera frame).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lidor et al. to have the motion sensors be image cameras, as taught by Lee et al., for the purpose of increasing the accuracy of the ball detection mechanisms based on ball image properties instead of purely motion, for the benefit of reducing the likelihood that the system incorrectly registers non-basketball objects as scoring a basket when they set off all triggers sequentially and for the ability to discern additional information about the basketball such as graphical patterns etc., for the awarding of bonus points during a shootout or the like. See also MPEP §2143(I)(B) as the substitution of the motion sensors for a camera image capturing type senor would have led to the predictable results of refining the motion detecting process to improve goal detection accuracy.
In re Claim 23, the previous combination of Lidor et al. and Lee et al. as applied to claim 22 discloses the claimed invention as shown above. Lidor et al. further discloses: further comprising adjusting, by the at least one processor, a time indicated by the clock in response to the confirming (at least at Figure 1 and ¶ [0044], [0063]-[0065], particularly [0065], wherein if a user does not specify what event is about to occur and a detected event occurs, the user must retroactively indicate the type of event that occurred for the system to adjust the clock based on the type of the event and when the action occurred. For example, when a made shot is detected as an event without a timekeeper indicating that a  
In re Claim 25, the previous combination of Lidor et al. and Lee et al. as applied to claim 21 discloses the claimed invention as shown above. Lidor et al. further discloses: wherein the event is a made shot, and wherein the controlling comprises stopping the clock in response to the signal (at least at Figure 1 and ¶ [0044], [0063]-[0066], wherein upon receipt of the made shot and confirmation that the event that just occurred was a made shot by a timekeeper, the system automatically adjusts the time displayed on game clock to the time when the shot was determined to be made. Other examples throughout).
In re Claim 29, the previous combination of Lidor et al. and Lee et al. as applied to claim 21 discloses the claimed invention as shown above. Lidor et al. further discloses: wherein the confirming is based on a user input (at least at Figure 1 and ¶ [0044], [0063]-[0066], wherein upon receipt of the made shot and confirmation that the event that just occurred was a made shot by a timekeeper, the system automatically adjusts the time displayed on game clock to the time when the shot was determined to be made. Other examples throughout).
In re Claim 31, the previous combination of Lidor et al. and Lee et al. as applied to claim 1 discloses the claimed invention as shown above. Lidor et al. further discloses: wherein the confirming is based on user input (at least at Figure 1 and ¶ [0044], [0063]-[0066], wherein upon receipt of the made shot and confirmation that the event that just occurred was a made shot by a timekeeper, the system automatically adjusts the time displayed on game clock to the time when the shot was determined to be made. Other examples throughout).
In re Claim 33, the previous combination of Lidor et al. and Lee et al. as applied to claim 1 discloses the claimed invention as shown above. Lidor et al. further discloses: wherein the at least one processor is configured to adjust a time indicated by the clock subsequent to the confirmation based on when the at least one predefined criterion is determined to be satisfied by the at least one processor (at least at Figure 1 and ¶ [0044], [0063]-[0066], wherein upon receipt of the made shot and confirmation that the event that just occurred was a made shot by a timekeeper, the system automatically adjusts the time 
In re Claim 34, the previous combination of Lidor et al. and Lee et al. as applied to claim 1 discloses the claimed invention as shown above. Lidor et al. further discloses: wherein the at least one processor, based on the confirmation, is configured to adjust the clock to indicate a time when the predefined criterion is satisfied (at least at Figure 1 and ¶ [0044], [0063]-[0066], wherein upon receipt of the made shot and confirmation that the event that just occurred was a made shot by a timekeeper, the system automatically adjusts the time displayed on game clock to the time when the shot was determined to be made. Other examples throughout).
In re Claim 37, the previous combination of Lidor et al. and Lee et al. as applied to claim 6 discloses the claimed invention as shown above. Lidor et al. further discloses: wherein the confirming that the basketball shot is made is based on user input (at least at Figure 1 and ¶ [0044], [0063]-[0066], wherein upon receipt of the made shot and confirmation that the event that just occurred was a made shot by a timekeeper, the system automatically adjusts the time displayed on game clock to the time when the shot was determined to be made. Other examples throughout).
In re Claim 41, Lidor et al. discloses a method for controlling a clock at a basketball game (at least at ¶ [0003]-[0027], and Figures 1-3, and 5-7, wherein Lidor discloses a semi-automated system for controlling a game clock at a basketball game. Wherein the system shown in Figure 1, includes sensors within the ball and hoop (19) which detect if game actions have occurred such as a shot scoring, going out of bounds, etc. in [0044], and adjust/stop/start the clock (14) accordingly. See further ¶ [0056]-[0060], [0063]-[0065], etc.), comprising: 
capturing, with at least one sensor, [motion] of a basketball during a shot of the basketball toward a goal (at least at Figure 3 and sensors (45a-c) described in ¶ [0058]-[0060], wherein the motion sensors detect movement of the basketball during a shot); 
analyzing, with at least one processor, the captured [motion] from the at least one sensor; determining, with the at least one processor based on the analyzing, whether the shot satisfies tat least one predefined criterion of indicating when the shot is made (at least at ¶ [0056]-[0059], wherein once all 
confirming, with the at least one processor, whether the host is made subsequent to the determining; and controlling, with the at least one processor, operation of the clock based on the determining and the confirming (at least at [0044] and [0065]-[0066] wherein once the system detects a game event, such as a goal being scored in [0064], the user must input into the system which game event just occurred and based upon such determination and user confirmation the game clock is automatically adjusted as appropriate).
Lidor et al. is arguably silent on explicitly detailing the example wherein the received action is a made shot that was not primed by the timekeeper. However, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lidor et al. for the received action to be a made shot that was not primed by the timekeeper and for the system to adjust the clock to stop at the time when the shot was made based on a timekeeper’s retroactive indication, as taught by Lidor et al., for the purpose of enabling a timekeeper to confirm whether readings made by the device when a basket is determined to be scored are accurate for the benefit of increasing the veracity of the system for a crucial game event and altering the game time accordingly if a timekeeper fails to prime the machine.
Lidor et al. is silent on the motion sensors capturing images of the basketball during the shot, however Lee et al. teaches: [a basketball tracking system for determining if a shot is made, comprising] at least one sensor configured to capture images of a basketball during a shot of the basketball toward a goal (at least at camera (113) which takes pictures as the ball passes by the hoop to determine if a shot has been made as in ¶ [0057], [0059], [0067] in Figures 2 and 8 etc., wherein the camera detects the color, pattern, and information related to the cover of the ball when it enters the camera frame).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lidor et al. to have the motion sensors be image cameras, as taught by Lee et al., for the purpose of increasing the accuracy of the ball detection mechanisms based on ball image properties instead of purely motion, for the benefit of reducing the likelihood that the system incorrectly registers non-basketball objects as scoring a basket 
In re Claim 42, the previous combination of Lidor et al. and Lee et al. as applied to claim 41 discloses the claimed invention as shown above. Lidor et al. further discloses: wherein the controlling comprises adjusting a time indicated by the clock subsequent to the confirming based on when the at least one predefined criterion is determined to be satisfied by the at least one processor (at least at Figure 1 and ¶ [0044], [0063]-[0066], wherein upon receipt of the made shot and confirmation that the event that just occurred was a made shot by a timekeeper, the system automatically adjusts the time displayed on game clock to the time when the shot was determined to be made. Other examples throughout).
In re Claim 43, the previous combination of Lidor et al. and Lee et al. as applied to claim 41 discloses the claimed invention as shown above. Lidor et al. further discloses: wherein the controlling comprises adjusting, based on the confirming, the clock to indicate a time when the predefined criterion is satisfied (at least at Figure 1 and ¶ [0044], [0063]-[0066], wherein upon receipt of the made shot and confirmation that the event that just occurred was a made shot by a timekeeper, the system automatically adjusts the time displayed on game clock to the time when the shot was determined to be made. Other examples throughout).
Claims 11, 12, 17, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lidor et al. (US Pub. 2012/0099405 A1).
In re Claim 11, Lidor et al. discloses a system for use at a basketball game (at least at ¶ [0003]-[0027], and Figures 1-3, and 5-7, wherein Lidor discloses a semi-automated system for controlling a game clock at a basketball game. Wherein the system shown in Figure 1, includes sensors within the ball and hoop (19) which detect if game actions have occurred such as a shot scoring, going out of bounds, etc. in [0044], and adjust/stop/start the clock (14) accordingly. See further ¶ [0056]-[0060], [0063]-[0065], etc.), comprising: 
at least one sensor configured to sense a shot of a basketball at a basketball hoop by a player during a basketball game (at least at Figure 3 and sensors (45a-c) described in ¶ [0058]-[0060], wherein the motion sensors detect movement of the basketball during a shot); and 
at least one processor configured to receive, from the at least one sensor, sensor data associated with the shot, the at least one processor configured to evaluate the sensor data to determine a plurality of locations of the basketball during the shot, the at least one processor configured to make a determination when an event for stopping or resetting the clock occurs in response to the sensor data indicating a predefined interaction between the basketball and the basketball hoop, the at least one processor further configured to make a confirmation whether the event has occurred subsequent to the predefined interaction and to adjust a time indicated by a clock for the basketball game (at least at ¶ [0056]-[0059], wherein once all three sensors (45a-c) are triggered in order, it is determined that a basket has occurred based upon the determined trajectory and the predefined criterion being met. At least at [0044] and [0065]-[0066] wherein once the system detects a game event, such as a goal being scored in [0064], the user must input into the system which game event just occurred and based upon such determination and user confirmation the game clock is automatically adjusted as appropriate).
Lidor et al. is arguably silent on explicitly detailing the example wherein the received action is a made shot that was not primed by the timekeeper. However, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lidor et al. for the received action to be a made shot that was not primed by the timekeeper and for the system to adjust the clock to stop at the time when the shot was made based on a timekeeper’s retroactive indication, as taught by Lidor et al., for the purpose of enabling a timekeeper to confirm whether readings made by the device when a basket is determined to be scored are accurate for the benefit of increasing the veracity of the system for a crucial game event and altering the game time accordingly if a timekeeper fails to prime the machine.  
In re Claim 12, Lidor et al. as applied to claim 11 discloses the claimed invention as shown above. Lidor et al. further discloses: wherein the clock is a time clock
In re Claim 17, Lidor et al. as applied to claim 11 discloses the claimed invention as shown above. Lidor et al. further discloses: wherein the at least one processor is configured to stop the clock when the event is determined to occur, and wherein the event is a made shot (at least at Figure 1 and ¶ [0044], [0063]-[0066], wherein upon receipt of the made shot and confirmation that the event that just occurred was a made shot by a timekeeper, the system automatically adjusts the time displayed on game clock to the time when the shot was determined to be made. Other examples throughout).
In re Claim 39, Lidor et al. as applied to claim 11 discloses the claimed invention as shown above. Lidor et al. further discloses: wherein the confirming that the basketball shot is made is based on user input (at least at Figure 1 and ¶ [0044], [0063]-[0066], wherein upon receipt of the made shot and confirmation that the event that just occurred was a made shot by a timekeeper, the system automatically adjusts the time displayed on game clock to the time when the shot was determined to be made. Other examples throughout).
Claim 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Lidor et al. as applied to claim 11 in view of Moravchik et al. (US Pub. 2020/0009443 A1).
In re Claim 13, the previous combination of Lidor et al. as applied to claim 11 discloses the claimed invention as shown above. Lidor et al. discloses that the system may be utilized with a shot clock (¶ [0044]). Lidor et al. is arguably silent on, but Moravchik teaches: [a basketball shot clock control system] wherein the clock is a shot clock (at least at [0026]-[0028], [0032], [0034], [0036]-[0037], [0043], and [0035], wherein a camera-based system tracks the trajectory of a ball in an image and determines the curve of the center of the ball. Wherein the system determines if the ball touches the rim that the shot clock should be reset).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lidor et al. to reset the shot clock to reset to a predetermined value if the ball strikes the rim, as taught by Moravchik et al.
In re Claim 15, the previous combination of Lidor et al. as applied to claim 11 discloses the claimed invention as shown above. Lidor et al. discloses that the system may be utilized with a shot clock (¶ [0044]). Lidor et al. is arguably silent on, but Moravchik teaches: [a basketball shot clock control system] wherein the at least one processor is configured to reset the clock to a predetermined time when the event is determined to occur, and wherein the event is the basketball contacting the rim (at least at [0026]-[0028], [0032], [0034], [0036]-[0037], [0043], and [0035], wherein a camera-based system tracks the trajectory of a ball in an image and determines the curve of the center of the ball. Wherein the system determines if the ball touches the rim that the shot clock should be reset).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lidor et al. to reset the shot clock to reset to a predetermined value if the ball strikes the rim after timekeeper confirmation, as taught by Moravchik et al., for the purpose of enabling the system to accurately control the shot clock in an automated fashion to increase accuracy and reliability of present shot clock timing systems and imrpving the extensibility of the system. 
Claims 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Lidor et al. and Lee et al. as applied to claim 21, in view of Moravchik et al. (US Pub. 2020/0009443 A1). 
In re Claim 24, the previous combination of Lidor et al. and Lee et al. as applied to claim 21 discloses the claimed invention as shown above. Lidor et al. is arguably silent on, but Moravchik et al. teaches: [a camera based system for tracking a basketballs trajectory and determining shot placement and controlling a shot clock] wherein the evaluating includes: 
determining, by the at least one processor, whether the basketball travels through the basketball hoop based on the determined trajectory (at least at [0026]-[0028], [0032], [0034], [0036]-[0037], [0043], and [0035], wherein a camera based system tracks the trajectory of a ball in an image and determines the curve of the center of the ball. Wherein the system determines if the center of the ball passes through the hoop); 
identifying, by the at least one processor, a portion of the basketball in the plurality of captured images (at least wherein the center of the ball is determined in [0026]-[0028], [0035] etc.); and 
determining, by the at least one processor, when the identified portion of the basketball in the plurality of captured images passes a predefined point associated with the basketball hoop (at least at ¶ [0034], [0026], etc., wherein the system determines that a shot has been made when the center of the ball passes the hoop rim beyond a user-defined threshold distance)
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lidor et al. to utilize a camera which utilizes a curve-fitting technique to determine a trajectory of a shot to determine if the shot was made or missed when the center of the ball passes beyond the hoop a predetermined distance, as taught by Moravchik et al., for the purpose of increasing the ability of the system to determine if a shot was made or missed using additional sensors and/or algorithms, for the benefit of refining the motion detecting process to improve goal detection accuracy and analysis capabilities.
In re Claim 26, the previous combination of Lidor et al. and Lee et al. as applied to claim 21 discloses the claimed invention as shown above. Lidor et al. is arguably silent on, but Moravchik et al. teaches: [a camera based system for tracking a basketballs trajectory and determining shot placement and controlling a shot clock] wherein the evaluating includes: 
identifying, by the at least one processor, the basketball in the plurality of captured images; 
determining, by the at least one processor, when the identified basketball in the plurality of captured images contacts the basketball hoop (at least at [0026]-[0028], [0032], [0034], [0036]-[0037], [0043], and [0035], wherein a camera based system tracks the trajectory of a ball in an image and determines the curve of the center of the ball. Wherein the system determines if the ball hits the rim during the shot. See also [0070]-[0082]); and 
determining, by the at least one processor, whether the basketball has a change of trajectory during the basketball shot (at least at [0026], [0028], etc., wherein the system detects if a shot is blocked or hits the rim and the shot clock should be reset).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lidor et al. to detect when the basketball which was identified in the plurality of images contacts the hoop of the basket or is blocked and changes trajectory to adjust the shot clock as appropriate, as taught by Moravchik et al., for the 
In re Claim 27, the previous combination of Lidor et al. and Lee et al. as applied to claim 21 discloses the claimed invention as shown above. Lidor et al. discloses that the system may be utilized with a shot clock (¶ [0043]). Lidor et al. is arguably silent on detecting the basketball hitting the rim and resetting the shot clock, but Moravchik teaches: [a basketball shot clock control system] wherein the event is the basketball contacting the basketball hoop, and wherein the controlling comprises resting the clock to a predetermined time (at least at [0026]-[0028], [0032], [0034], [0036]-[0037], [0043], and [0035], wherein a camera-based system tracks the trajectory of a ball in an image and determines the curve of the center of the ball. Wherein the system determines if the ball touches the rim that the shot clock should be reset to the standard time).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lidor et al. to reset the shot clock to reset to a predetermined value if the ball strikes the rim after timekeeper confirmation, as taught by Moravchik et al., for the purpose of enabling the system to accurately control the shot clock in an automated fashion to increase accuracy and reliability of present shot clock timing systems and improving the extensibility of the system. 
Claim 30, 32, 35, 38, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Lidor et al. and Lee et al., as applied to claim 1, 6, and 21, respectively, in view of Cuenin et al. (US Pub. 20190076713 A1). 
In re Claim 30, Lidor et al. as applied to claim 21 discloses the claimed invention as shown above. Lidor et al. is arguably silent on, but Cuenin et al. teaches: [a basketball goal detection and clock stopping system] further discloses: wherein the confirmation is based on at least one of the plurality of images captured by the at least one sensor subsequent to the predefined interaction (at least at Figure 1, 3, 4, [0029], [0030], [0042], [0051], wherein the hoop includes an optical detection sensor (3) and a visual detection sensor (4). Wherein the optical sensor (3) detects when the ball enters the basket and the clock should be stopped and is independently confirmed by the processing done by the visual detection sensor 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lidor et al. to confirm that a basket was made utilizing another camera image to process the shot after a basket was detected, as taught by Cuenin et al., for the purpose of enabling the system to more accurately determine whether a basket was made for the benefit of increasing the accuracy and reliability of the goal detection system.
Additionally, or alternatively, pursuant to MPEP §2120(I)(B) the examiner takes OFFICIAL NOTICE that the concept and advantages of processing a confirmation sensor after an initial sensor were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Lidor et al. by incorporating a confirmation sensor which is processed after the basket is detected, to obtain predictable results of increasing the confidence in the system that a particular game event occurred.
In re Claim 32, Lidor et al. as applied to claim 1 discloses the claimed invention as shown above. Lidor et al. is arguably silent on, but Cuenin et al. teaches: [a basketball goal detection and clock stopping system] further discloses: wherein the confirmation is based on analysis of the captured images by the at least one processor (at least at Figure 1, 3, 4, [0029], [0030], [0042], [0051], wherein the hoop includes an optical detection sensor (3) and a visual detection sensor (4). Wherein the optical sensor (3) detects when the ball enters the basket and the clock should be stopped and is independently confirmed by the processing done by the visual detection sensor (4)). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lidor et al. to confirm that a basket was made utilizing another camera image to process the shot after a basket was detected, as taught by Cuenin et al., for the purpose of enabling the system to more accurately determine whether a basket was made for the benefit of increasing the accuracy and reliability of the goal detection system.
In re Claim 35, Lidor et al. as applied to claim 1 discloses the claimed invention as shown above. Lidor et al. further discloses : wherein the confirmation occurs after the determination  (at least at [0044], Lidor et al. is arguably silent on, but Cuenin et al. teaches: [a basketball goal detection and clock stopping system] further discloses: wherein the at least one processor is configured to stop the clock in response to the determination (at least at Figure 1, 3, 4, [0029], [0030], [0042], [0051], wherein when the sensors (3,4) determine that the ball entered the hoop to clock is automatically stopped). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lidor et al. to have the system automatically stop the clock when a basket is detected and have the user merely confirms this is the case later on, as taught by Cuenin et al., for the purpose of enabling the displayed game time to more accurately reflect the correct game time if a basket is scored for the benefit of reducing confusion of the game audience.
In re Claim 38, the previous combination of Lidor et al. and Lee et al. as applied to claim 6 discloses the claimed invention as shown above. Lidor et al. is arguably silent on, but Cuenin et al. teaches: [a basketball goal detection and clock stopping system] further discloses: wherein the confirmation that the basketball shot is made is based on at least one of the images captured by the at least one sensor subsequent to the occurrence of the predefined interaction (at least at Figure 1, 3, 4, [0029], [0030], [0042], [0051], wherein the hoop includes an optical detection sensor (3) and a visual detection sensor (4). Wherein the optical sensor (3) detects when the ball enters the basket and the clock should be stopped and is independently confirmed by the processing done by the visual detection sensor (4). Wherein the sensors do not trigger at the same time and the described processor must process the results sequentially, and thereby the confirmation is performed subsequent). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lidor et al. to confirm that a basket was made utilizing another camera image to process the shot after a basket was detected, as taught by Cuenin et al., for the purpose of enabling the system to more accurately determine whether a basket was made for the benefit of increasing the accuracy and reliability of the goal detection system.
Additionally, or alternatively, pursuant to MPEP §2120(I)(B) the examiner takes OFFICIAL NOTICE that the concept and advantages of processing a confirmation sensor after an initial sensor were 
In re Claim 44, the previous combination of Lidor et al. and Lee et al. as applied to claim 41 discloses the claimed invention as shown above. Lidor et al. further discloses: wherein the confirmation occurs after the determination  (at least at [0044], [0064] and [0065], wherein the timekeeper confirms a basket after the event has been detected by the system). Lidor et al. is arguably silent on, but Cuenin et al. teaches: [a basketball goal detection and clock stopping system] further discloses: wherein the controlling comprises stopping the clock in response to the determining if the determining indicates that the shot satisfies the at least one predefined criterion  (at least at Figure 1, 3, 4, [0029], [0030], [0042], [0051], wherein when the sensors (3,4) determine that the ball entered the hoop to clock is automatically stopped). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lidor et al. to have the system automatically stop the clock when a basket is detected and have the user merely confirms this is the case later on, as taught by Cuenin et al., for the purpose of enabling the displayed game time to more accurately reflect the correct game time if a basket is scored for the benefit of reducing confusion of the game audience.
Claim 36 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Lidor et al. and Cuenin et al. as applied to claim 35 in view of NHL (2016)1
In re Claim 36, the previous combination of Lidor et al. and Cuenin et al. as applied to claim 35 discloses the claimed invention as shown above. Lidor et al. is arguably silent on, but NHL teaches: [a clock time adjustment after scoring a goal, comprising] wherein the clock is stopped when a goal is determined to be scored, wherein a confirmation is made as to whether the goal should be considered as made, wherein the at least one processor is configure to adjust a time indicated by the clock in response to the confirmation  (at least at [0:20]-[0:25] wherein the clock is stopped at 15:52 when the goal is scored, wherein user’s review the play using replays in replay room reviews the play in [0:34]-[1:01], wherein it is confirmed that the goal should not count as made due to a foul which occurred earlier, wherein [1:06]-[1:13] the clock control processor is adjusted to the time of the foul 16:03 in response to the confirmation that the goal should not have counted).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lidor et al. to have the system automatically stop the clock when a basket is detected and have the user add time to the clock if it is later deemed after review that the basket should not have counted, as taught by NHL et al., for the purpose of enabling the displayed game time to more accurately reflect the correct game time and for alterations to the game time to be made if it is later deemed that the goal should not have counted for the benefit of enabling flexibility of the timekeeping system to account for extraneous circumstances and sensor errors.
In re Claim 45, Lidor et al. and Cuenin et al. as applied to claim 44 discloses the claimed invention as shown above. Lidor et al. further teaches: further comprising adjusting, with the at least one processor, a time indicated by the clock in response to the confirming if the confirming indicates that the shot is not made (at least at [0044], [0064]-[0065] and under MPEP §2111.04(II), wherein Lidor et al. does not disclose a situation wherein the user confirms that a shot was not made and therefore the conditional portions of the claim need not be met). 
Additionally or alternatively, pursuant to MPEP §2120(I)(A), NHL teaches: [a clock time adjustment after scoring a goal, comprising] wherein the clock is stopped when a goal is determined to be scored, wherein a confirmation is made as to whether the goal should be considered as made, further comprising adjusting, with the at least one processor, a time indicated by the clock in response to the confirming if the confirming indicates that the shot is not made (at least at [0:20]-[0:25] wherein the clock is stopped at 15:52 when the goal is scored, wherein user’s review the play using replays in replay room reviews the play in [0:34]-[1:01], wherein it is confirmed that the goal should not count as made due to a foul which occurred earlier, wherein [1:06]-[1:13] the clock control processor is adjusted to the time of the foul 16:03 in response to the confirmation that the goal should not have counted).
Lidor et al. to have the system automatically stop the clock when a basket is detected and have the user add time to the clock if it is later deemed after review that the basket should not have counted, as taught by NHL et al., for the purpose of enabling the displayed game time to more accurately reflect the correct game time and for alterations to the game time to be made if it is later deemed that the goal should not have counted for the benefit of enabling flexibility of the timekeeping system to account for extraneous circumstances and sensor errors.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lidor et al. as applied to claim 11 in view of Cuenin et al. (US Pub. 20190076713 A1). 
In re Claim 40, Lidor et al. as applied to claim 11 discloses the claimed invention as shown above. Lidor et al. is arguably silent on, but Cuenin et al. teaches: [a basketball goal detection and clock stopping system] further discloses: wherein the confirmation is based on evaluation of the sensor data by the at least one processor for a portion of the shot subsequent to the predefined interaction (at least at Figure 1, 3, 4, [0029], [0030], [0042], [0051], wherein the hoop includes an optical detection sensor (3) and a visual detection sensor (4). Wherein the optical sensor (3) detects when the ball enters the basket and the clock should be stopped and is independently confirmed by the processing done by the visual detection sensor (4). Wherein the sensors do not trigger at the same time and the described processor must process the results sequentially, and thereby the confirmation is performed subsequent). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Lidor et al. to confirm that a basket was made utilizing another sensor to process the shot after a basket was detected, as taught by Cuenin et al., for the purpose of enabling the system to more accurately determine whether a basket was made for the benefit of increasing the accuracy and reliability of the goal detection system.
Additionally, or alternatively, pursuant to MPEP §2120(I)(B) the examiner takes OFFICIAL NOTICE that the concept and advantages of processing a confirmation sensor after an initial sensor were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the 
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.youtube.com/watch?v=MXsDNhcnUyA